                         Case 6:20-cv-00050-JRH-CLR Document 30 Filed 11/10/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  CHARLIE LAMONTE MCKINNEY, JR.,

                                                Plaintiff,
                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV 620-050

                  SERGEANT MULLINS, et al.,

                                                Defendants.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order dated November 10, 2020, the Court concurs with the Magistrate Judge's

                    Report and Recommendation and it is ADOPTED. Additionally, Plaintiff indicated that he no longer

                    wishes to prosecute this case; therefore, Plaintiff's case is DISMISSED. This case stands CLOSED.




           11/10/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/2020
